DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The Examiner notes that no information disclosure statement has been filed in this application.  Applicant is reminded that in nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 152-170 are rejected under 35 U.S.C. 103 as being unpatentable over Ruegg et al. (PCT Patent Application Publication WO 2017/075468).
 	Ruegg et al. discloses a method of reducing wrinkles , lines , or furrows in an individual in need thereof, the method comprising administering to the individual as a single dose injection a composition comprising a pharmaceutically acceptable diluent for injection, a botulinum toxin component selected from the group consisting of a botulinum toxin, a botulinum toxin complex, or a reduced botulinum toxin complex; and a positively charged carrier component comprising a positively charged polylysine backbone having covalently attached thereto one or more positively charged efficiency groups having an amino acid sequence of (gly)p-RGRDDRRRRRR-(gly)q, (gly)p-YGRKKRRQRRR-(gly)q, or (gly)p-RKKRRRRRR-(gly)q, wherein the subscripts p and q are each independently an integer of from 0 to 20 (claims 2-3). The botulinum toxin is administered to the individual in an amount of 20 U to 60 U (claims 2-3). The positively charged carrier is non-covalently associated with the botulinum component (claims 2-3). And the single dose injection of the composition provides a single treatment having at least about a six month to about a 10 month duration of effect in reducing the wrinkles, lines, or furrows in the individual, thereby extending treatment interval duration for the individual (claim 2-3).
Ruegg et al. does not recite in the above method that the positively charged carrier is present in the composition in an amount of 11.7 µg per 40 U. Ruegg et al. does state that the amount of the carrier relative to the botulinum toxin is from 0.1 ng/U to 10,000 ng/U (paragraph [52]), a range which does not read upon the instantly recited amount. However, it does overlap. And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05. Thus, instant claims 152-153, 159-160, 163, and 165 are rendered prima facie obvious.
Instant claims 154 and 155 further limit the toxin molecule, and the molecule used in example 5 reads upon these limitations.
	Instant claim 156 further limits the carrier (to SEQ ID NO: 4), and this is disclosed by Ruegg et al. (claim 13).
	Instant claim 157 states that the composition does not locally diffuse, which is disclosed by Ruegg et al. (claim 46).
	The amount administered is recited by instant claim 158, and this is also taught by Ruegg et al. (claim 48).
Instant claims	161 and 162 recite the further inclusion of excipients, and these are taught by Ruegg et al. (paragraph [58]).
Instant claims 164, 166, and 170 further limit the effect of the method. And Ruegg et al. teaches such effects for the method (claims 37 and 50).
Instant claims 167 and 168 further limit where the composition is injected, and Ruegg et al. teaches these locations and ways to administer (paragraphs [102-105]
	Instant claim 169 recites a limitation to the subject’s age, and such limitations are taught by Ruegg et al. (paragraph [73]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699